Per curiam.
This is the third appearance here of this family dispute. Blease v. Blease, 236 Ga. 525 (224 SE2d 377) (1976); s.c., 238 Ga. 651 (235 SE2d 21) (1977). In this appeal, appellant urges that the trial court erred in two orders entered in January, 1978, finding him in contempt of court of the October, 1975, order which was the subject of appeal in the first appeal, and in not granting his January, 1978, petition (motion) to set aside that October, 1975, order.
The October, 1975, order was considered and upheld by this court in the first appeal. There is no transcript of the contempt hearing. We find no error.

Judgment affirmed.


All the Justices concur.